              Case 2:21-cv-00558-JAD-EJY Document 8 Filed 08/16/21 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA
 3
                                                              Case No.: 2:21-cv-0558-JAD-EJY
 4 Joh W. Conn,
 5
                       Plaintiff                                Order Adopting Report and
 6                                                                  Recommendation
     v.
 7                                                                       [ECF No. 5]
 8 Equifax Credit Reporting, et al.,
 9                     Defendants

10
11            On July 21, 2021, the magistrate judge screened pro se plaintiff John W. Conn’s
12 complaint in this Fair Credit Reporting Act case and recommends that I dismiss Conn’s amended
13 complaint 1 with leave to amend. 2 The deadline for any party to object to that recommendation
14 was August 4, 2021, and no party filed anything. “[N]o review is required of a magistrate
15 judge’s report and recommendation unless objections are filed.” 3 Having reviewed the R&R, I
16 find good cause to adopt it, and I do.
17            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
18 Recommendation [ECF No. 5] is ADOPTED in its entirety. The amended complaint is
19 dismissed with leave to amend. Plaintiff has until September 17, 2021, to file a second
20 amended complaint if he can cure the deficiencies identified in that report and recommendation
21 [ECF No. 5]. If the plaintiff does not file a second amended complaint that cures the deficiencies
22
23
     1
24       ECF No. 6.

25   2
         ECF No. 5.
26   3
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                     1
             Case 2:21-cv-00558-JAD-EJY Document 8 Filed 08/16/21 Page 2 of 2



 1 by September 17, 2021, this case will be deemed abandoned and closed without further prior
 2 notice.
 3           The Clerk of Court is directed to send the plaintiff:
 4                •   A copy of the report and recommendation so he can review the discussion of the
 5                    deficiencies with his pleading [ECF No. 5]; and
 6                •   The court’s form pro se complaint for a civil case.
 7
                                                               _________________________________
 8                                                             U.S. District Judge Jennifer A. Dorsey
 9                                                             Dated: August 14, 2021

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
